UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by Registrant þ Filed by Party other than Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Materials Pursuant to §240.14a-12 ECOSPHERE TECHNOLOGIES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): $ per share as determined under Rule0-11 under the Exchange Act. Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1 Ecosphere Technologies, Inc. 3515 S.E. Lionel Terrace Stuart, FL 34997 (772)287-4846 To The Shareholders of Ecosphere Technologies, Inc.: We are pleased to invite you to attend the annual meeting of the shareholders of Ecosphere Technologies, Inc., which will be held at 10:00 a.m. on December 15, 2011 at our headquartersfacility in Stuart, Florida, at the above address, for the following purposes: 1. To elect members to our Board of Directors; 2. To conduct an advisory vote on executive compensation; 3. To conduct an advisory vote on the frequency of future advisory votes on executive compensation; 4. To ratify the appointment of our independent registered public accounting firm for 2012; and 5. For the transaction of such other matters as may properly come before the Annual Meeting. Ecosphere’s Board of Directors has fixed the close of business on October 20, 2011 as the record date for a determination of shareholders entitled to notice of, and to vote at, this Annual Meeting or any adjournment thereof. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of the Shareholdersto Be Held on December 15, 2011: This Proxy Statement and Form10-K are available at: https://www.proxyvote.com/ If You Plan to Attend Please note that space limitations make it necessary to limit attendance to shareholders. Registration and seating will begin at 9:30 a.m.Shares can be voted at the Annual Meeting only if the holder is present in person or by valid proxy. For admission to the Annual Meeting, each shareholder may be asked to present valid picture identification, such as a driver’s license or passport, and proof of stock ownership as of the record date, such as the enclosed proxy card or a brokerage statement reflecting stock ownership. Cameras, recording devices and other electronic devices will not be permitted at the meeting. If you do not plan on attending the meeting, please vote your shares via the Internet, by phone or by signing and dating the enclosed proxy and return it in the business envelope provided. Your vote is very important. By the Order of the Board of Directors /s/ Charles Vinick Charles Vinick Chairman of the Board Dated: November 10, 2011 Whether or not you expect to attend in person, we urge you to vote your shares at your earliest convenience. This will ensure the presence of a quorum at the meeting. Promptly voting your shares via the Internet, by phone or by signing, dating, and returning the enclosed proxy card will save Ecosphere the expenses and extra work of additional solicitation. An addressed envelope for which no postage is required if mailed in the United States is enclosed if you wish to vote by mail. Submitting your proxy now will not prevent you from voting your shares at the meeting if you desire to do so, as your proxy is revocable at your option. Your vote is important, so please act today! 2 Ecosphere Technologies, Inc. 3515 S.E. Lionel Terrace Stuart, FL 34997 (772)287-4846 2 PROXY STATEMENT Why am I receiving these materials? These proxy materials are being sent to the holders of shares of the voting stock of Ecosphere Technologies, Inc., a Delaware corporation (“Ecosphere” or the “Company”), in connection with the solicitation of proxies by our Board of Directors for use at the 2011 Annual Meeting of Shareholders to be held at 10:00 a.m. on December 15, 2011 at our headquarters facility at the above address in Stuart, Florida.The proxy materials relating to the Annual Meeting are first being mailed to shareholders entitled to vote at the meeting on or about November 15, 2011. A copy of our Form10-K for the year ended December31, 2010 is being mailed concurrently with this Proxy Statement. Who is Entitled to Vote? Our Board has fixed the close of business on October 20, 2011 as the record date for a determination of shareholders entitled to notice of, and to vote at, this Annual Meeting or any adjournment thereof. On the record date, there were 144,641,529 shares of common stock outstanding. Each share of Ecosphere common stock represents one vote that may be voted on each matter that may come before the Annual Meeting.As of the record date, Ecosphere has issued no preferred stock which is entitled to vote. What is the difference between holding shares as a record holder and as a beneficial owner? If your shares are registered in your name with our transfer agent, Registrar and Transfer Company, you are the “record holder” of those shares. If you are a record holder, these proxy materials have been provided directly to you by Ecosphere. If your shares are held in a stock brokerage account, a bank or other holder of record, you are considered the “beneficial owner” of those shares held in “street name.” If your shares are held in street name, these proxy materials have been forwarded to you by that organization. As the beneficial owner, you have the right to instruct this organization on how to vote your shares. Who May Attend the Meeting? Record holders and beneficial owners may attend the Annual Meeting. If your shares are held in street name, you will need to bring a copy of a brokerage statement or other documentation reflecting your stock ownership as of the record date.Please see below for instructions on how to vote at the Annual Meeting if your shares are held in street name. 3 How Do I Vote? Record Holder 1. Vote by Internet. The website address for Internet voting is on your proxy card. 2. Vote by phone. Call 1 (800) 690-6903 and follow the instructions on your proxy card. 3. Vote by mail. Mark, date, sign and mail promptly the enclosed proxy card (a postage-paid envelope is provided for mailing in the United States). 4. Vote in person. Attend and vote at the Annual Meeting. If you vote by Internet or phone, please DO NOT mail your proxy card. Beneficial Owner (Holding Shares in Street Name) 1. Vote by Internet. The website address for Internet voting is on your vote instruction form. 2. Vote by mail. Mark, date, sign and mail promptly the enclosed vote instruction form (a postage-paid envelope is provided for mailing in the United States). 3. Vote in person. Obtain a valid legal proxy from the organization that holds your shares and attend and vote at the Annual Meeting. Is My Vote Confidential? Yes, your vote is confidential. Only the following persons have access to your vote: election inspectors, individuals who help with processing and counting your votes and persons who need access for legal reasons. If you write comments on your proxy card, your comments will be provided to Ecosphere, but how you vote will remain confidential. What Constitutes a Quorum? To carry on the business of the Annual Meeting, we must have a quorum. A quorum is present when a majority of the outstanding shares of stock entitled to vote, as of the record date, are represented in person or by proxy.Shares owned by Ecosphere are not considered outstanding or considered to be present at the Annual Meeting. Broker non-votes (because there are routine matters presented at the Annual Meeting) and abstentions are counted as present for the purpose of determining the existence of a quorum. What is a broker non-vote? If your shares are held in street name, you must instruct the organization who holds your shares how to vote your shares. If you do not provide voting instructions, your shares will not be voted on any non-routine proposal. This vote is called a “broker non-vote.”Broker non-votes do not count as a vote “FOR” or “AGAINST” any of the Proposals.Because none of the Proposals require a majority of our outstanding shares to vote “FOR” approval, they do not affect the voting results for any of the Proposals. 4 If you are the shareholder of record, and you sign and return a proxy card without giving specific voting instructions, then the proxy holders will vote your shares in the manner recommended by our Board on all matters presented in this Proxy Statement and as the proxy holders may determine in their discretion with respect to any other matters properly presented for a vote at the meeting. If your shares are held in street name and you do not provide specific voting instructions to the organization that holds your shares, the organization may generally vote at its discretion on routine matters, but not on non-routine matters. If you sign yourvote instuction formbut do not provide instructions on how your broker should vote, your broker will vote your shares as recommended by our Board on any non-routine matter. See the note below and the following question and answer. Important Rule Affecting Beneficial Owners Holding Shares In Street Name Brokers may no longer use discretionary authority to vote shares on the election of directors if they have not received instructions from their clients. Please submit your vote instruction form so your vote is counted. Which Proposals are Considered “Routine” or “Non-Routine”? Except Proposal 4 and Proposal 5, all proposals are non-routine. How Many Votes are Needed for Each Proposal to Pass and is Broker Discretionary Voting Allowed? Proposal Vote Required Broker Discretionary Vote Allowed (1) Election of Directors Plurality of the votes cast No (2) To conduct an advisory vote on executive compensation Majority of the votes cast No (3) To conduct an advisory vote on the frequency of future advisory votes on executive compensation Majority of the votes cast No (4)To ratify the appointment of our independent registered public accounting firm for 2012 Majority of the votes cast Yes (5) For the transaction of such other matters as may properly come before the Annual Meeting Majority of the votes cast Yes How are abstentions treated? Abstentions only have an effect on the outcome of any matter being voted on that requires the approval based on our total voting stock outstanding. Thus, abstentions have no effect on any of the proposals. 5 What Are the Voting Procedures? In voting by proxy with regard to the election of directors, you may vote in favor of all nominees, withhold your votes as to all nominees, or withhold your votes as to specific nominees. With regard to Proposals 2, 4 and 5, you may vote in favor of each proposal or against each proposal, or in favor of some proposals and against others, or you may abstain from voting on any of these proposals.With regard to Proposal 3, the advisory vote on the frequency of holding future advisory votes on executive compensation, you may vote one year, two years, three years or you may abstain.You should specify your respective choices on the accompanying proxy card or your vote instruction form. Is My Proxy Revocable? You may revoke your proxy and reclaim your right to vote up to and including the day of the Annual Meeting by giving written notice to the Corporate Secretary of Ecosphere, by delivering a proxy card dated after the date of the proxy or by voting in person at the Annual Meeting. All written notices of revocation and other communications with respect to revocations of proxies should be addressed to: Ecosphere Technologies, Inc., 3515S.E. Lionel Terrace, Stuart, FL 34997, Attention: Corporate Secretary. Who is Paying for the Expenses Involved in Preparing and Mailing this Proxy Statement? All of the expenses involved in preparing, assembling and mailing these proxy materials and all costs of soliciting proxies will be paid by Ecosphere. In addition to the solicitation by mail, proxies may be solicited by our officers and regular employees by telephone or in person. Such persons will receive no compensation for their services other than their regular salaries. Arrangements will also be made with brokerage houses and other custodians, nominees and fiduciaries to forward solicitation materials to the beneficial owners of the shares held of record by such persons, and we may reimburse such persons for reasonable out of pocket expenses incurred by them in so doing.We may hire an independent proxy solicitation firm. What Happens if Additional Matters are Presented at the Annual Meeting? Other than the items of business described in this Proxy Statement, we are not aware of any other business to be acted upon at the Annual Meeting. If you grant a proxy, the persons named as proxy holders, Messrs. Charles Vinick and Adrian Goldfarb, will have the discretion to vote your shares on any additional matters properly presented for a vote at the Annual Meeting. If for any reason any of our nominees is not available as a candidate for director, the persons named as proxy holders will vote your proxy for such other candidate or candidates as may be nominated by the Board. What is “householding” and how does it affect me? Record holders who have the same address and last name will receive only one copy of their proxy materials, unless we are notified that one or more of these record holders wishes to continue receiving individual copies. This procedure will reduce our printing costs and postage fees.Shareholders who participate in householding will continue to receive separate proxy cards. If you are eligible for householding, but you and other record holders with whom you share an address, receive multiple copies of these proxy materials, or if you hold Ecosphere stock in more than one account, and in either case you wish to receive only a single copy of each of these documents for your household, please contact our Corporate Secretary at: Ecosphere Technologies, Inc., 3515 S.E. Lionel Terrace, Stuart, Florida 34997, (772) 287-4846. If you participate in householding and wish to receive a separate copy of these proxy materials, or if you do not wish to continue to participate in householding and prefer to receive separate copies of these documents in the future, please contact our Corporate Secretary as indicated above. Beneficial owners can request information about householding from their brokers, banks or other holders of record. 6 Do I Have Dissenters’ (Appraisal) Rights? Appraisal rights are not available to Ecosphere shareholders with any of the proposals brought before the Annual Meeting. Can a Shareholder Present a Proposal To Be Considered At the 2012 Annual Meeting? If you wish to submit a proposal to be considered at the 2012 Annual Meeting, the following is required: · For a shareholder proposal to be considered for inclusion in Ecosphere’s Proxy Statement and proxy card for the 2012 Annual Meeting pursuant to Rule 14a-8 under the Securities Exchange Act of 1934, our Corporate Secretary must receive the written proposal no later than July 18, 2012, which is 120 calendar days prior to the anniversary date Ecosphere’s Proxy Statement was mailed to shareholders in connection with the 2011 Annual Meeting. Such proposals also must comply with SEC regulations under Rule 14a-8 regarding the inclusion of shareholder proposals in company sponsored materials. · Our Bylaws include advance notice provisions that require shareholders desiring to recommend or nominate individuals to the Board or who wish to present a proposal at the 2012 Annual Meeting must do so in accordance with the terms of the advance notice provisions. For a shareholder proposal or a nomination that is not intended to be included in Ecosphere’s Proxy Statement and proxy card under Rule 14a-8, our Corporate Secretary must receive the written proposal no later than 90 calendar days prior to the 2012 Annual Meeting; Provided, however, that in the event that less than 100 days notice of public disclosure of the date of the meeting is given to shareholders, notice by the shareholder to be timely must be received no later than close of business on the 10th day after public disclosure of the 2012 Annual Meeting is made.If a shareholder fails to meet these deadlines and fails to satisfy the requirements of Rule 14a-8 under the Securities Exchange Act of 1934, we may exercise discretionary voting authority under proxies we solicit to vote on any such proposal as we determine appropriate.Your notice must contain the specific information set forth in our Bylaws. · Additionally, you must be a record holder at the time you deliver your notice to the Corporate Secretary and are entitled to vote at the 2012 Annual Meeting. A nomination or other proposal will be disregarded if it does not comply with the above procedures. All proposals and nominations should be sent to Ecosphere Technologies, Inc., 3515 S.E. Lionel Terrace, Stuart, Florida 34997, Attention: Corporate Secretary. We reserve the right to amend our Bylaws and any change will apply to the 2012 Annual Meeting unless otherwise specified in the amendment. The Board Recommends that Shareholders Vote “For” Proposal Nos. 1, 2, 3 (3 Years), 4 and 5. 7 PROPOSAL 1.ELECTION OF DIRECTORS The Board of Directors (the “Board”) proposes the election of the following nominees as directors: · Charles Vinick · Joe Allbaugh · Gene Davis · Michael Donn, Sr. · D. Stephen Keating All of the above persons serve on our Board, have been nominated for election this year and have agreed to serve if elected.The five persons who receive the most votes cast will be elected and will serve as directors until the next Annual Meeting of Shareholders.If a nominee becomes unavailable for election before the Annual Meeting, the Board can name a substitute nominee and proxies will be voted for such substitute nominee unless an instruction to the contrary is written on the proxy card. Furthermore, we may appoint an additional person to our Board before the Annual Meeting.The principal occupation and certain other information about the nominees, our executive officers and key employees are set forth on the following pages. The Board recommends a vote “For” the election of the nominated slate of directors. 8 DIRECTORS AND EXECUTIVE OFFICERS The following table sets forth certain information with respect to directors and executive officers of Ecosphere as of the record date: Name Age Positions with Ecosphere Directors: Charles Vinick 64 Chairman of the Board Joe Allbaugh 59 Director Gene Davis 58 Director Michael Donn, Sr. 63 Director D. Stephen Keating 56 Director Executive Officers: Charles Vinick 64 Chief Executive Officer Adrian Goldfarb 54 Chief Financial Officer Dennis McGuire 61 Chief Technology Officer Michael Donn, Sr. 63 Chief Operating Officer Jacqueline McGuire 48 Senior Vice President of Administration and Secretary Board of Director Nominees Charles Vinickwas appointed Chief Executive Officer on January 18, 2011. Prior to becoming Chief Executive Officer, Mr. Vinick was Executive Chairman effective August1, 2010. Mr.Vinick has served as a director since August2006 and has served as the Chairman of the Board since December22, 2009. Until December2010, Mr.Vinick served as Director of Business Development and Government Relations for Dehlsen Associates, arenewable energy technology development firm in Carpinteria, California.Mr.Vinick has more than 25 years of experience directing and managing non-profit organizations and programs. From June2005 through August2007, Mr. Vinick was the Chief Executive Officer of the Alliance to Protect Nantucket Sound. He served as Chief Executive Officer of the Foundation for Santa Barbara City College from June2004 through May2005 and as Vice President of Fritz Institute from October2003 to March2004. Mr.Vinick was Executive Vice President of the Ocean Futures Society from its founding in 1998 through September2003. Including the Ocean Futures Society, Mr.Vinick has previously held executive positions for over 20 years with organizations headed by Jacques or Jean-Michel Cousteau. Mr.Vinick was selected as a director due to his knowledge of, and commitment to, the environmental mission of Ecosphere, his understanding of the business applications for the Ecosphere technology, and his business experience and judgment. Mr. Vinick was also selected due to his 25 years of experience in global water quality and policy issues. Joe Allbaughwas appointed a director in October2005. Mr.Allbaugh has been the managing member of The Allbaugh Company LLC, a strategic consulting firm, since approximately March2003. From September2006 to May15, 2007, Mr.Allbaugh was the president of our subsidiary, Ecosphere Systems, Inc. Mr.Allbaugh was Director of the Federal Emergency Management Agency from February2001 to March2003, and in 1999 was made the National Campaign Manager of Bush-Cheney 2000. In addition, Mr.Allbaugh was Chief of Staff to President George W. Bush from 1995 through 1999 when he was Governor of Texas. Mr.Allbaugh was selected as a director because his relationships could potentially assist us in growing our business and he has administrative experience managing large organizations. 9 Gene Daviswas appointed a director in August2008. Since August2, 2010, Mr.Davis has been the Vice President of Geosciences at Caerus Oil and Gas LLC, an independent oil and gas exploration and production firm headquartered in Denver, CO. From March2008 until June2010, Mr.Davis was employed as Vice President/General Manager of the Denver Region for NFR Energy, LLC, an independent oil and gas production company headquartered in Houston, Texas. From December2004 to March2008, Mr.Davis was the Geological and Geophysical Manager for the Western Business Unit of Forest Oil Corp. where he developed and implemented drilling programs in the Permian and various Rocky Mountain Basins. Mr.Davis has over 30 years of executive geoscience, asset management, and successful exploratory and development geology and geophysics experience. Mr.Davis was selected as a director because of his extensive experience in the energy business and his ability to provide valuable insight to our management. Michael Donn, Sr. was appointed a director in March2005 and was appointed our Chief Operating Officer on March27, 2008. Mr.Donn has held a number of senior executive positions with us since January2000. As part of his duties, Mr.Donn set up and coordinated our relief effort in Waveland, Mississippi following Hurricane Katrina. Mr.Donn was the Project Manager for Ecosphere’s EPA Verification testing of its Water Filtration System. From November2006 until January29, 2010, Mr.Donn was a director of GelTech Solutions, Inc. From 1994 to 2000, he served as President of the Miami-Dade County Fire Fighters Association, a 1,700-member employee association for which he previously served as Vice President and Treasurer beginning in 1982. His responsibilities included negotiating, lobbying at the local, state and national levels and heading the business operations for the Association. He was also Chairman of the Insurance Trust. Following Hurricane Andrew, Mr.Donn coordinated the fire fighter relief efforts for the Miami-Dade fire fighters. He is the brother of our Senior Vice President of Administration, Jacqueline McGuire, and the brother-in-law of our Chief Technology Officer, Dennis McGuire. Mr.Donn was selected as a director because of his years of experience with all aspects of Ecosphere’s business and his administrative experience in directing the firefighters union. He has remained as a director as a representative of management. D. Stephen Keatingwas appointed a director in August2008. Since December2008, Mr.Keating has served as the Vice President of Taxes at Crocs, Inc. Mr.Keating served as the Vice President of the Worldwide Taxes for CA, Inc. from 1988 through June2008 whereMr.Keating was the senior officer responsible for the worldwide tax, which included tax planning and strategy, tax accounting and day-to-day supervision for the U.S. and international tax departments. At CA, Inc., Mr.Keating was involved with approximately 100 mergers, acquisitions and divestitures. Additional responsibilities included negotiating with the IRS and various countries' tax authorities on audit issues and APA reports. Mr.Keating was selected as a director due to his extensive executive experience and his accounting and tax knowledge. Executive Officers See above for Mr. Vinick’s biography. Adrian Goldfarbhas been our Chief Financial Officer since February 11, 2008. From December 2007 until December 19, 2008, Mr. Goldfarb was the President of WSR Consulting, Inc., which we refer to as “WSR,” a consulting services company that previously provided accounting and operational management to us. From February 11, 2008 through December 20, 2008, WSR also provided Chief Financial Officer services to us and Mr. Goldfarb was a consultant. Since December 20, 2008, he has been a full-time employee and resigned from his position as President of WSR Consulting. Mr. Goldfarb has more than 30 years’ experience in a number of different technology companies, including IBM and a subsidiary of Fujitsu. Mr. Goldfarb was also Managing Director of WSI Europe, a division of the Weather Channel from 1998 until 2002. From June 2002 to December 2007, Mr. Goldfarb was on the Board of Directors of MOWIS GmbH, a Weather Technology Media company. He also was interim Chief Financial Officer where he led the management team in securing seed capital, government grants and loans and bank guarantees. Mr. Goldfarb has been a director of Gelstat Corp since April 2008. In May 2010, Mr. Goldfarb was elected a director of Information Systems Associates, Inc and is Chairman of the Audit Committee. 10 Dennis McGuireis our Chief Technology Officer. Mr. McGuire was appointed Chief Technology Officer on January 18, 2011 at which time he stepped down as President and Chief Executive Officer.Mr.McGuire was appointed President and Chief Executive Officer of Ecosphere on September28, 2005. From June17, 2008 until November12, 2008, Mr.McGuire was the Co-Chief Executive Officer of Ecosphere, sharing the role with Mr.Patrick Haskell. From November12, 2008 until August1, 2009, Mr.McGuire was the Chief Technology Officer of Ecosphere until he again became President and Chief Executive Officer. Mr.McGuire was a founder of Ecosphere in 1998 together with his wife Jacqueline. He also is the inventor of all of our intellectual property. See above for Mr. Donn’s biography. Jacqueline McGuire has been our Senior Vice President of Administration since January 2001 and Secretary since our founding in 1998.She and her husband Dennis, our Chief Technology Officer, were two of our founders. With the exception of Michael Donn, Sr., Dennis McGuire and Jacqueline McGuire as disclosed above, there are no family relationships between any of our directors and/or executive officers. Key Employee The following is a key employee of Ecosphere Energy Services, LLC, which we refer to as “EES,” our majority-owned subsidiary. Name Age Position(s) Robert Cathey 35 President of EES Robert Cathey has served as the Chief Executive Officer of EES since April 19, 2011.Previously he was Chief Operating Officer of EES from July2009. Mr.Cathey joined Ecosphere in December2008 as our Vice President, Natural Gas Field Operations. He worked for Carrier Sales and Distribution from April2007 to December2008 as Operations Manager for their North Texas and Oklahoma business units. After graduating from the U.S. Military Academy at West Point with a degree in American Legal Systems/Systems Engineer, Mr.Cathey served in the U.S. Army from June2001 through April2007, rising in rank from 2ndLieutenantto Captain. Corporate Governance Board Responsibilities The Board oversees, counsels, and directs management in the long-term interest of Ecosphere and its shareholders.The Board’s responsibilities include establishing broad corporate policies and reviewing the overall performance of Ecosphere.The Board is not, however, involved in the operating details on a day-to-day basis. Board Committees and Charters The Board and its Committees meet throughout the year and act by written consent from time-to-time as appropriate.The Board delegates various responsibilities and authority to different Board Committees.Committees regularly report on their activities and actions to the Board.The Board currently has and appoints the members of: the Audit Committee and the Compensation Committee.The Audit Committee has a written charter approved by the Board. 11 The following table identifies the independent and non-independent current Board and Committee members: Name Independent Audit Compensation Joe Allbaugh P P Gene Davis P P Chairman Michael Donn, Sr. D. Stephen Keating P Chairman Charles Vinick Number of Meetings Held 4 7* *In addition to formal meetings, the members of our Compensation Committee had numerous informal telephone conversations, together and individually, with Mr. Charles Vinick, our Chief Executive Officer.Until he became Executive Chairman, Mr. Vinick was a member of the Compensation Committee. The Board held 19 meetings in 2010.All of the directors, with the exception of JoeAllbaugh and Michael Donn, Sr., attended over 75% of the Board meetings and for Mr. Allbaugh, also Compensation Committee meetings.Mr. Donn voluntarily excused himself from attending those Board meetings which were called for the purpose of considering the compensation of his brother-in-law, Mr. Dennis McGuire.We do not have a policy with regard to directors’ attendance at the Annual Meeting.Our Board has determined that Messrs.Allbaugh, Davis and Keating are independent in accordance with standards under the NYSE Amex rules. Committees of the Board of Directors Our Board has established two standing committees to assist it in discharging its responsibilities: the Audit Committee and the Compensation Committee. Audit Committee The Audit Committee’s primary role is to review our accounting policies and any issues which may arise in the course of the audit of our financial statements. The Audit Committee selects our independent registered public accounting firm, approves all audit and non-audit services, and reviews the independence of our independent registered public accounting firm. The Audit Committee also reviews the audit and non-audit fees of the auditors. Our Audit Committee is also responsible for certain corporate governance and legal compliance matters.Our Audit Committee Charter was included as Annex A to our 2010 Proxy Statement filed with the Securities and Exchange Commission, which we refer to as the “SEC,” on November 12, 2010. D. Stephen Keating, serves as chairman of the Audit Committee; Gene Davis is the other member. Our Board has determined that Mr.Keating is qualified as an Audit Committee Financial Expert, as that term is defined by the rules of the SEC and in compliance with the Sarbanes-Oxley Act of 2002. The Board has determined that Mr.Keating and Mr. Davis are independent in accordance with the NYSE Amex independence standards for audit committees. Compensation Committee The function of the Compensation Committee is to review and recommend the compensation and benefits payable to our officers, review general policies relating to employee compensation and benefits and administer our various stock option plans, including the 2006 Equity Incentive Plan, which we refer to as the “Plan.”Our Chief Executive Officer recommends executive compensation to the Compensation Committee and the Compensation Committee considers his recommendation prior to recommending compensation to our Board. The members of the Compensation Committee are Gene Davis, who serves as its chairman, and Joe Allbaugh. The Compensation Committee has no authority with respect to setting compensation.However, its recommendations have always been followed. 12 Nominating Committee Ecosphere does not have a Nominating Committee. Due to the size of our Board, each director participates in the consideration of director nominees. Our Board does not have a policy, or procedures to follow, with regard to the consideration of any director candidates recommended by our shareholders.We have never received any recommendations from shareholders and for that reason have not considered adopting any policy. Compensation Committee Interlocks and Insider Participation With the exception of Charles Vinick, who served as Executive Chairman, none of the members of the Compensation Committeewere in 2010orare officers or employees of Ecosphere.Additionally, no executive officer of Ecosphere served or serves on the compensation committee or board of any company that employed or employs any member of Ecosphere’s Compensation Committee or Board. Board Diversity While we do not have a formal policy on diversity, the Board considers as one of the factors the diversity of the composition of our Board and the skill set, background, reputation, type and length of business experience of our Board members as well as a particular nominee’s contributions to that mix. Although there are many other factors, the Board seeks to attract individuals with knowledge of water recycling, the oil and gas industry, environmental solutions, and accounting and finance. Board Structure Ecosphere has chosen to combine the Chief Executive Officer and Board Chairman positions primarily as a result of our Chairman of the Board becoming Chief Executive Officer in January 2011.We believe that this Board leadership structure is appropriate for Ecosphere at this time. Because we are a small company with a majority of independent directors, it is more efficient to have the leadership of the Board in the same hands as the Chief Executive Officer of Ecosphere. Having now separated the Chief Technology Officer role from that of Chief Executive Officer, we believe the current Chief Executive Officer is most familiar with, and most effectively positioned to lead both the operational aspects and the strategic aspects of our business, while overseeing governance with the Board committee structure. Board Assessment of Risk Our risk management function is overseen by our Board.Through our policies, our Code of Ethics and our Board committees’ review of financial and other risks, our management keeps our Board apprised of material risks and provides our directors access to all information necessary for them to understand and evaluate how these risks interrelate, how they affect Ecosphere, and how management addresses those risks.Mr. Vinick, our Chief Executive Officer, and Mr. Goldfarb, our Chief Financial Officer, work closely together with the Board once material risks are identified on how to best address such risk.If the identified risk poses an actual or potential conflict with management, our independent directors may conduct the assessment.The Board focuses on key risks and interfaces with management on seeking solutions. Code of Ethics Our Board has adopted a Code of Ethics that applies to all of our employees, including our Chief Executive Officer and Chief Financial Officer.Although not required, the Code of Ethics also applies to our Board.The Code provides written standards that we believe are reasonably designed to deter wrongdoing and promote honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships, full, fair, accurate, timely and understandable disclosure and compliance with laws, rules and regulations, including insider trading, corporate opportunities and whistle-blowing or the prompt reporting of illegal or unethical behavior.We will provide a copy of the Code of Ethics to any person without charge, upon request.The request for a copy can be made in writing to Ecosphere Technologies, Inc., 3515 S.E. Lionel Terrace, Stuart, Florida 34997, Attention: Corporate Secretary. 13 Shareholder Communications Although we do not have a formal policy regarding communications with our Board, shareholders may communicate with the Board by writing to us at Ecosphere Technologies, Inc., 3515 S.E. Lionel Terrace, Stuart, Florida 34997, Attention: Corporate Secretary, or by facsimile (772) 781-4778. Shareholders who would like their submission directed to a member of the Board may so specify, and the communication will be forwarded, as appropriate. Director Compensation We do not pay cash compensation to our directors for service on our Board.Non-employee members of our Board receive automatic grants of restricted stock and stock options.Directors are reimbursed for reasonable expenses incurred in attending meetings and carrying out duties as Board and committee members. 2010 Director Compensation Name (a) Stock Awards ($)(c)(1) Option Awards ($)(d) (1) Total ($)(j) George Sterner (2) 0 0 0 Joe Allbaugh Charles Vinick (3) D. Stephen Keating Gene Davis Thomas Wolfe (2) 0 ————— (1)This represents the fair value of the award as of the grant date in accordance with FASB ASC Topic 718.These amounts represent awards that are paid in shares of common stock or options to purchase shares of our common stock and do not reflect the actual amounts that may be realized by the directors. (2)Resigned in 2010. (3)Mr. Vinick’s compensation for service as a director is also included in the Summary Compensation Table 14 Automatic Board Grants Initial Grants On the date on which a non-employee director (or director advisor) is first elected or appointed, whether elected by shareholders or appointed by the Board to fill a Board vacancy, the director receives an automatic grant of restricted stock and options with the number of shares and options based upon Fair Market Value as defined in the Plan. Options Restricted Stock Initial appointment as Chairman of the Board $ $ Initial election or appointment of a non-employee director $ $ Initial appointment as a director advisor $ $ Annual Grants and Other Grants On July 1st of each year, each non-employee director (or director advisor) receives an automatic grant of restricted stock and options with the number of shares and options based upon Fair Market Value (as defined in the Plan). The directors are entitled to elect to take their entire grant in options. Options Restricted Stock Chairman of the Board $ $ Non-employee Director $ $ Director advisor $ $ Initial appointment of,and annual grant to, a non-employee director serving as Lead Director or Chairman of the following: Audit Committee, Compensation Committee and other committees at the discretion of the Compensation Committee $ $ Initial appointment of, and annual grant to, a non-employee director serving on the following: Audit Committee, Compensation Committee and other committees at the discretion of the Compensation Committee $ $ 15 Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires our officers and directors, and persons who own more than ten percent of a registered class of our equity securities, to file with the SEC reports of ownership of Ecosphere’s securities and changes in reported ownership. Officers, directors and greater than ten percent shareholders are required by SEC rules to furnish Ecosphere with copies of all Section 16(a) reports they file.Based solely on a review of the reports furnished to us, or written representations from the individuals that all reportable transactions were reported, we believe that during 2010, our officers, directors and greater than ten percent owners timely filed all reports they were required to file under Section 16(a); except that one report, covering a total of four transactions, was filed late by Mr. Michael Donn, Sr.This late filing was as a result of a failure by our EDGAR printer to file the report after being instructed to do so by the reporting person.The Form 4 was filed the next day. Review, Approval or Ratification of Related Person Transactions Ecosphere’s Code of Ethics requires that all employees and directors avoid conflicts of interests that interfere with the performance of their duties or are not in the best interests of Ecosphere.In addition, pursuant to its written charter, the Audit Committee considers and approves or disapproves any related person transaction as defined under Item404 of RegulationS-K promulgated by the SEC, after examining each such transaction for potential conflicts of interest and other improprieties. The Audit Committee has not adopted any specific written procedures for conducting such reviews and considers each transaction in light of the specific facts and circumstances presented. Related Person Transactions Messrs.Patrick Haskell, a former director and executive officer, and Michael Furman, our former Executive Vice President, each lent us $100,000 and Mr.D. Stephen Keating, a director, lent us $180,000 and received convertible notes and warrants as part of our 2008 private placements. The terms of their investment were the same as provided to other unaffiliated investors. Since January2008, Messrs.Haskell, Furman and Keating lent us $750,000, $400,000 and $230,000, respectively. Messrs.Furman, Keating and Haskell converted their remaining notes at $0.36 per share in March2010.In June2010, Mr. Dennis and Mrs. Jacqueline McGuire lent Ecosphere $25,000 interest free for working capital which was repaid. In addition, Ecosphere’s Chief Financial Officer, Adrian Goldfarb, lent Ecosphere $25,000 interest free all of which was repaid in 2010. In June2010, Ecosphere’s Chief Operating Officer, Michael Donn, Sr., lent Ecosphere $130,000 interest free all of which was repaid by Ecosphere. In July 2010, Mr. and Mrs. McGuire loaned Ecosphere $25,000 interest free all of which has been repaid. Beginning in November, 2010, we ceased paying compensation to our management on a regular basis. The following chart reflects the amounts due at December31, 2010 and as of October 31, 2011. Name December31, October 31, Dennis McGuire $ $
